..   '     M

         AO 245B (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                 Pagelofl   3
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After Noven1ber 1, 1987)
                                         v.

                                 Lorena Mora-Bolanos                                    CaseNumber: 3:19-mj-21473

                                                                                        Benjamin J. Cheeks
                                                                                        Defendant's Attorney


         REGISTRATION NO. 84370298

         THE DEFENDANT:
          [;g] pleaded guilty to count(s) 1 of Complaint
                                                    -------'--------------------------
          0 was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                     Nature of Offense                                                             Count Number(s)
         8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

           D The defendant has been found not guilty on count(s)
                                                                                   -------------------
           0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         0    TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

           181   Assessment: $10 WAIVED 181 Fine: WAIVED
           181   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the   defendant's possession at the time of arrest upon their deportation or removal.
           D     Court recommends defendant be deported/removed with relative,                         charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, March 29, 2019
                                                            FILED                   Date of Imposition of Sentence
                                                                                                        ··7
                        ~"'-/·_?F{J_-""/L/_ __._J____ MAR 2 9 2019
                                                                                            ,_./




          Received                                                                  /
                                                                                        /           /
                                                                                                   /1
                      ~·DUSM
                                                                                    lfONORA LE CAROL     . OSTBY
                                                  CLERI~, U.S. DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA      UNITED STATES MAGISTRATE JUDGE
                                               BY                        DEPUTY


          Clerk's Office Copy                                                                                                        3: l 9-mj-214 73
